 

Exhibit 10.4

 

 

AGREEMENT

 

This Agreement (this “Agreement”), dated as of September 1, 2020, is entered
into by and among Eagle Equity Partners II, LLC, a Delaware limited liability
company (the “Sponsor”) and Skillz Inc. (the “Company”).

 

RECITALS

 

WHEREAS, concurrently herewith, Flying Eagle Acquisition Corp., the Company,
FEAC Merger Sub Inc. and Andrew Paradise, solely in his capacity as the
stockholder representative, are entering into an Agreement and Plan of Merger
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”; capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement),
pursuant to which (and subject to the terms and conditions set forth therein)
Merger Sub will merge with and into the Company, with the Company surviving the
merger (the “Merger”);

 

WHEREAS, the Sponsor is currently the record owner of 17,190,000 outstanding
Sponsor Shares and 10,033,333 outstanding Acquiror Private Placement Warrants
(the Sponsor Shares and Acquiror Private Placement Warrants owned by the
Sponsor, together with any additional shares of Acquiror Common Stock or Sponsor
Shares (or any securities convertible into or exercisable or exchangeable for
Acquiror Common Stock or Sponsor Shares) in which the Sponsor acquires record or
beneficial ownership after the date hereof, including by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”).

 

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company and the Sponsor are entering into
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Sponsor and the Company agree as follows:

 

1.            Agreement to Vote. Subject to the earlier termination of this
Agreement in accordance with Section 21 and the last paragraph of this
Section 1, the Sponsor, solely in its capacity as a stockholder of Acquiror,
irrevocably and unconditionally agrees that, at the Special Meeting, at any
other meeting of the stockholders of the Acquiror (whether annual or special and
whether or not an adjourned or postponed meeting, however called and including
any adjournment or postponement thereof) and in connection with any written
consent of the stockholders of the Acquiror, the Sponsor shall, and shall cause
any other holder of record of any of the Sponsor's Covered Shares to:

 

(a)            when such meeting is held, appear at such meeting or otherwise
cause the Sponsor’s Covered Shares to be counted as present thereat for the
purpose of establishing a quorum;

 



1

 

 

(b)            vote (or execute and return an action by written consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all of the Sponsor’s Covered Shares
owned as of the record date for such meeting (or the date that any written
consent is executed by the Sponsor) in favor of each Proposal and any other
matters necessary or reasonably requested by the Company for consummation of the
Merger and the other transactions contemplated by the Merger Agreement; and

 

(c)            vote (or execute and return an action by written consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all of the Sponsor’s Covered Shares
against any Acquiror Business Combination Proposal (as defined below) and any
other action that would reasonably be expected to materially impede, interfere
with, delay, postpone or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or result in a breach of any
covenant, representation or warranty or other obligation or agreement of the
Acquiror under the Merger Agreement or result in a breach of any covenant,
representation or warranty or other obligation or agreement of the Sponsor
contained in this Agreement.

 

The obligations of the Sponsor specified in this Section 1 shall apply whether
or not the Merger or any action described above is recommended by the Acquiror
Board or the Acquiror Board previously recommended the Merger but changed such
recommendation.

 

2.            No Inconsistent Agreements. The Sponsor hereby covenants and
agrees that the Sponsor shall not, at any time prior to the Termination Date,
(i) enter into any voting agreement or voting trust with respect to any of the
Sponsor’s Covered Shares that is inconsistent with the Sponsor’s obligations
pursuant to this Agreement, (ii) grant a proxy or power of attorney with respect
to any of the Covered Shares that is inconsistent with the Sponsor’s obligations
pursuant to this Agreement, or (iii) enter into any agreement or undertaking
that is otherwise inconsistent with, or would interfere with, or prohibit or
prevent it from satisfying, its obligations pursuant to this Agreement.

 

3.            Representations and Warranties of the Sponsor. The Sponsor hereby
represents and warrants to the Company as follows:

 

(a)            The Sponsor is the only record and a beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement or the organizational documents of the Acquiror
(including, for the purposes hereof, any agreement between or among stockholders
of the Acquiror). As of the date hereof, other than the Covered Shares, the
Sponsor does not own beneficially or of record any shares of capital stock of
Acquiror (or any securities convertible into shares of capital stock of the
Acquiror) or any interest therein.

 

(b)            The Sponsor (i) except as provided in this Agreement, has full
voting power, full power of disposition and full power to issue instructions
with respect to the matters set forth herein, in each case, with respect to the
Covered Shares, (ii) has not entered into any voting agreement or voting trust
with respect to any of the Covered Shares that is inconsistent with the
Sponsor’s obligations pursuant to this Agreement, (iii) has not granted a proxy
or power of attorney with respect to any of the Sponsor’s Covered Shares that is
inconsistent with the Sponsor’s obligations pursuant to this Agreement and
(iv) has not entered into any agreement or undertaking that is otherwise
inconsistent with, or would interfere with, or prohibit or prevent it from
satisfying, its obligations pursuant to this Agreement.

 



2

 

 

(c)            The Sponsor (i) is a legal entity duly organized, validly
existing and, to the extent such concept is applicable, in good standing under
the Laws of the jurisdiction of its organization, and (ii) has all requisite
limited liability company or other power and authority and has taken all limited
liability company or other action necessary in order to, execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Sponsor and constitutes a valid and binding agreement of the Sponsor enforceable
against the Sponsor in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

 

(d)            Other than the filings, notices and reports pursuant to, in
compliance with or required to be made under the Exchange Act, no filings,
notices, reports, consents, registrations, approvals, permits, waivers,
expirations of waiting periods or authorizations are required to be obtained by
the Sponsor from, or to be given by the Sponsor to, or be made by the Sponsor
with, any Governmental Authority in connection with the execution, delivery and
performance by the Sponsor of this Agreement, the consummation of the
transactions contemplated hereby or the Merger and the other transactions
contemplated by the Merger Agreement.

 

(e)            The execution, delivery and performance of this Agreement by the
Sponsor does not, and the consummation of the transactions contemplated hereby
or the Merger and the other transactions contemplated by the Merger Agreement
will not, constitute or result in (i) a breach or violation of, or a default
under, the limited liability company agreement or similar governing documents of
the Sponsor, (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification or acceleration of any
obligations under or the creation of a Lien on any of the properties, rights or
assets of the Sponsor pursuant to any Contract binding upon the Sponsor or,
assuming (solely with respect to performance of this Agreement and the
transactions contemplated hereby), compliance with the matters referred to in
Section 3(d), under any applicable Law to which the Sponsor is subject or
(iii) any change in the rights or obligations of any party under any Contract
legally binding upon the Sponsor, except, in the case of clause (ii) or
(iii) directly above, for any such breach, violation, termination, default,
creation, acceleration or change that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
Sponsor’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby, the consummation of the Merger or the other
transactions contemplated by the Merger Agreement.

 

(f)            As of the date of this Agreement, there is no action, proceeding
or investigation pending against the Sponsor or, to the knowledge of the
Sponsor, threatened against the Sponsor that questions the beneficial or record
ownership of the Covered Shares, the validity of this Agreement or the
performance by the Sponsor of its obligations under this Agreement.

 



3

 

 

(g)            Neither the Sponsor nor any of its Affiliates has ever been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

(h)            Neither the Sponsor nor any Affiliate of the Sponsor, nor any
director or officer of the Sponsor or Acquiror, shall receive (or be entitled to
receive) from Acquiror, PubCo or the Company any finder’s fee, reimbursement,
consulting fee, monies or consideration in the form of equity in respect of any
repayment of a loan or other compensation prior to, or in connection with, any
services rendered in order to effectuate the consummation of the Acquiror’s
initial Business Combination (regardless of the type of transaction that it is,
but including, for the avoidance of doubt, the Merger).

 

(i)            The Sponsor understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon the Sponsor’s execution and
delivery of this Agreement and the representations, warranties, covenants and
other agreements of the Sponsor contained herein.

 

4.            Certain Covenants of the Sponsor. The Sponsor hereby covenants and
agrees as follows:

 

(a)            No Solicitation. Prior to the Termination Date, the Sponsor
agrees not to, directly or indirectly, (i) solicit, initiate or knowingly
encourage or facilitate any inquiry, proposal or offer which constitutes, or
could reasonably be expected to lead to, a Business Combination proposal other
than with the Company, its shareholders and their respective Affiliates and
Representatives, in each case, in their capacity as such (such Business
Combination proposal other than with the Company, its shareholders and their
respective Affiliates and Representatives, an “Acquiror Business Combination
Proposal”), (ii) participate in any discussions or negotiations regarding, or
furnish or receive to or from any Person (other than Merger Sub, the Company,
the Company’s Affiliates and their respective Representatives) any nonpublic
information relating to the Acquiror and its Subsidiaries, in connection with
any Acquiror Business Combination Proposal, (iii) approve or recommend, or make
any public statement approving or recommending, an Acquiror Business Combination
Proposal, (iv) enter into any letter of intent, merger agreement or other
similar agreement providing for an Acquiror Business Combination Proposal,
(v) make, or in any manner participate in a “solicitation” (as such term is used
in the rules of the SEC) of proxies or powers of attorney or similar rights to
vote, or seek to advise or influence any Person with respect to the voting of
Acquiror Common Stock or Sponsor Shares intending to facilitate any Acquiror
Business Combination Proposal or cause any holder of shares of Acquiror Common
Stock or Sponsor Shares not to vote to adopt the Merger Agreement and approve
the Merger or any of the other transactions contemplated thereby, (vi) become a
member of a “group” (as such term is used in Section 13(d) of the Exchange Act)
with respect to any voting securities of the Acquiror that takes any action in
support of an Acquiror Business Combination Proposal or (vii) otherwise resolve
or agree to do any of the foregoing. The Sponsor shall promptly (and in any
event within 48 hours) notify the Company after receipt by the Sponsor of any
Acquiror Business Combination Proposal, any inquiry or proposal that would
reasonably be expected to lead to an Acquiror Business Combination Proposal or
any inquiry or request for nonpublic information relating to the Acquiror and
its Subsidiaries by any Person who has made or would reasonably be expected to
make an Acquiror Business Combination Proposal. Thereafter, the Sponsor shall
keep the Company reasonably informed, on a prompt basis (and in any event within
48 hours), regarding any material changes to the status and material terms of
any such proposal or offer. The Sponsor agrees that, following the date hereof,
it and its Representatives shall cease and cause to be terminated any existing
activities, solicitations, discussions or negotiations by the Sponsor or its
Representatives with any parties conducted heretofore with respect to any
Acquiror Business Combination Proposal. Notwithstanding anything in this
Agreement to the contrary, (i) the Sponsor shall not be responsible for the
actions of Acquiror or its Board of Directors (or any committee thereof), any
Subsidiary of Acquiror, or any officers, directors (in their capacity as such),
employees and professional advisors of any of the foregoing (the “Acquiror
Related Parties”), including with respect to any of the matters contemplated by
this Section 4(a), (ii) the Sponsor makes no representations or warranties with
respect to the actions of any of the Acquiror Related Parties, and (iii) any
breach by Acquiror of its obligations under Section 7.08 of the Merger Agreement
shall not be considered a breach of this Section 4(a) (it being understood for
the avoidance of doubt that the Sponsor shall remain responsible for any breach
by it or its Representatives (other than any such Representative that is a
Acquiror Related Party) of this Section 4(a)).

 



4

 

 

(b)            Support of the Merger. Prior to the Termination Date, the Sponsor
shall use reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary to consummate the
Merger and the other transactions contemplated by the Merger Agreement on the
terms and subject to the conditions set forth therein and shall not take any
action that would reasonably be expected to materially delay or prevent the
satisfaction of any of the conditions to the Merger set forth in Article IX of
the Merger Agreement.

 

(c)            Waiver of Anti-Dilution Protections. The Sponsor hereby
irrevocably and unconditionally (but subject to the consummation of the Merger)
(x) agrees that pursuant to Section 4.3(b)(i) of the Certificate of
Incorporation the Sponsor Shares held by it shall convert into shares of
Acquiror Class A Common Stock at the Initial Conversion Ratio (as such term is
defined in the Certificate of Incorporation) (as adjusted to account for any
subdivision (by stock split, subdivision, exchange, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, exchange, reclassification, recapitalization or otherwise) or
similar reclassification or recapitalization of the outstanding shares of shares
of Acquiror Class A Common Stock) and (y) waives any adjustment to the Initial
Conversion Ratio to which it would otherwise be entitled pursuant to
Section 4.3(b)(ii) of the Certificate of Incorporation. The Sponsor further
agrees not to redeem any Sponsor Shares or shares of Acquiror Class A Common
Stock received upon the conversion of such Sponsor Shares and not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against the
Acquiror, the Company, any affiliate or designee of the Sponsor acting in his or
her capacity as director or any of their respective successors and assigns
relating to the negotiation, execution or delivery of this Agreement, the Merger
Agreement or the consummation of the transactions contemplated hereby and
thereby.

 

(d)            Pre-Closing Transfer Restrictions. Prior to the Termination Date,
the Sponsor hereby agrees not to, directly or indirectly, (i) sell, transfer,
pledge, encumber, assign, hedge, swap, convert or otherwise dispose of
(including by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract or option
with respect to the Transfer of, any of the Sponsor’s Covered Shares, or
(ii) take any action that would make any representation or warranty of the
Sponsor contained herein untrue or incorrect or have the effect of preventing or
disabling the Sponsor from performing its obligations under this Agreement;
provided, however, that nothing herein shall prohibit a Transfer or forfeiture
that is or has been agreed upon by the Company in writing (including pursuant to
the terms of this Agreement and the Merger Agreement) .

 



5

 

 

(e)            Non-Redemption Agreements. Unless otherwise approved in writing
by the Company (such approval not to be unreasonably withheld, conditioned or
delayed), the Sponsor shall not permit any amendment or modification to be made
to, or any waiver (in whole or in part) of, or provide consent to (including
consent to termination) any provision or remedy under, or any replacement of,
any Non-Redemption Agreement. The Sponsor shall take, or cause to be taken, all
actions and do, or cause to be done, all things necessary to satisfy, in all
material respects on a timely basis, all conditions and covenants applicable to
the Sponsor in connection with the entry into each Non-Redemption Agreement and
otherwise comply with its obligations in connection therewith and to enforce its
rights under each Non-Redemption Agreement. Without limiting the generality of
the foregoing, the Sponsor shall give the Company prompt written notice of:
(A) any breach or default (or any event or circumstance that, with or without
notice, lapse of time or both, could give rise to any breach or default) by a
party to any Non-Redemption Agreement, and (B) the receipt of any written notice
or other written communication from any other party to the Non-Redemption
Agreement with respect to any actual, potential, threatened or claimed
expiration, lapse, withdrawal, breach, default, termination or repudiation by
any party under any such Non-Redemption Agreement or any provisions of any such
Non-Redemption Agreement.

 

(f)            Earnout Shares. At the Closing, the Sponsor agrees to execute and
deliver a counterpart signature page to the Earnout Escrow Agreement and to
deposit the Earnout Shares into the Earnout Escrow Account. The Sponsor
acknowledges and agrees that the Earnout Shares will be subject to the vesting
and forfeiture conditions set forth in Section 3.07 of the Merger Agreement and
agrees to be bound by such terms as though it were party thereto.

 

(g)            Sponsor Forfeiture. At the Closing, the Sponsor hereby agrees to
take all necessary actions to forfeit and cause to be cancelled: (i) 899,797
Sponsor Shares, and (ii) 5,016,667 Acquiror Private Placement Warrants.

 

(h)            Acquiror Copy. The Sponsor hereby authorizes Acquiror to maintain
a copy of this Agreement at either the executive office or the registered office
of Acquiror.

 

5.            Further Assurances. From time to time, at the Company’s request
and without further consideration, the Sponsor shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or reasonably requested to effect the actions and consummate the
transactions contemplated by this Agreement. The Sponsor further agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any action or claim, derivative or
otherwise, against the Acquiror, Acquiror’s Affiliates, the Company or the
Company’s Affiliates or any of their respective successors and assigns
challenging the transactions contemplated by this Agreement or the Merger
Agreement.

 



6

 

 

6.            Disclosure. The Sponsor hereby authorizes the Company and Acquiror
to publish and disclose in any announcement or disclosure required by the SEC
the Stockholder’s identity and ownership of the Covered Shares and the nature of
the Stockholder’s obligations under this Agreement; provided, that prior to any
such publication or disclosure the Company and Acquiror have provided the
Sponsor with an opportunity to review and comment upon such announcement or
disclosure, which comments the Company and Acquiror will consider in good faith.

 

7.            Changes in Capital Stock. In the event of a stock split, stock
dividend or distribution, or any change in the Company’s capital stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, equitable adjustment shall be
made to the provisions of this Agreement (including with respect to the nature
and number of equity interests covered by the terms “Covered Shares,” “Sponsor
Shares” and “Acquiror Private Placement Warrants”) as may be required so that
the intended rights, privileges, duties and obligations hereunder shall be given
full effect.

 

8.            Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed by the Sponsor and the
Company.

 

9.            Waiver. No failure or delay by any party hereto exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the parties hereto hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder. Any agreement
on the part of a party hereto to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.

 

10.            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by email (with
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express, to the parties hereto at the following
addresses (or at such other address for a party as shall be specified by like
notice made pursuant to this Section 10):

 

if to the Company, to it at:

 

Attention: Charlotte Edelman, VP of Legal

Email: cedelman@skillz.com

legal@skillz.com

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

1901 L Street N.W.

Washington, D.C. 20036

Attn: Christopher Zochowski

Steve Gavin

Kyle Gann

 

Facsimile No.: (202) 282-5100

 

Email: czochowski@winston.com

sgavin@winston.com

kgann@winston.com

 



7

 

 

if to the Sponsor, to it at:

 

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

E-mail: elibaker@geacq.com

 

11.            No Ownership Interest. Until the Closing, nothing contained in
this Agreement shall be deemed to vest in the Company any direct or indirect
ownership or incidence of ownership of or with respect to the Covered Shares of
the Sponsor. Until the Closing, all rights, ownership and economic benefits of
and relating to the Covered Shares of the Sponsor shall remain vested in and
belong to the Sponsor.

 

12.            Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and thereof.

 

13.            No Third-Party Beneficiaries. The Sponsor hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of the Company in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein, and
the parties hereto hereby further agree that this Agreement may only be enforced
against, and any Action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the Persons expressly named as parties hereto; provided,
that the Acquiror shall be an express third party beneficiary with respect to
Section 3 and Section 4 hereof.

 

14.            Governing Law and Venue; Service of Process; Waiver of Jury
Trial.

 

(a)            This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, without giving effect to conflicts of
laws principles or rules to the extent such principles or rules are not
mandatorily applicable and would require or permit the application of the Law of
any jurisdiction other than the State of Delaware.

 

(b)            In addition, each of the parties (i) consents to submit itself,
and hereby submits itself, to the personal jurisdiction of the Court of Chancery
of the State of Delaware or, if such court does not have subject matter
jurisdiction, any state or federal court located in the State of Delaware having
subject matter jurisdiction, in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and agrees not to plead or claim
any objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if such court does not have
subject matter jurisdiction, any state or federal court located in the State of
Delaware having subject matter jurisdiction, and (iv) consents to service of
process being made through the notice procedures set forth in Section 10.

 



8

 

 

(c)            EACH OF THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

15.            Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto in whole or in part (whether by operation of Law or otherwise)
without the prior written consent of the other party, and any such assignment
without such consent shall be null and void. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

16.            Enforcement. The rights and remedies of the parties shall be
cumulative with and not exclusive of any other remedy conferred hereby. The
parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches or threatened breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, including the Sponsor’s obligations to vote its Covered Shares as
provided in this Agreement, in the Court of Chancery of the State of Delaware
or, if under applicable law exclusive jurisdiction over such matter is vested in
the federal courts, any state or federal court located in the State of Delaware,
without proof of actual damages or otherwise (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.

 

17.            Severability. If any term or other provision of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the terms
and provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, so long as the economic and
legal substance of the transactions contemplated hereby, taken as a whole, are
not affected in a manner materially adverse to any party hereto. Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

18.            Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that each party need not sign the same counterpart. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by all of the other parties. Signatures delivered
electronically or by facsimile shall be deemed to be original signatures.

 



9

 

 

19.            Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

20.            Defined Terms. As used herein, “Sponsor Shares” shall mean the
shares held by Sponsor of Acquiror Class B Common Stock, par value $0.0001 per
share, and the shares of PubCo Common Stock issuable upon conversion of such
shares in connection with the Closing.

 

21.            Termination. This Agreement shall terminate upon the earliest of
(i) the Effective Time (which, for the avoidance of doubt shall be deemed to
occur following the performance of the covenants set forth in Sections
4(c) 4(f) and 4(g)), (ii) the termination of the Merger Agreement in accordance
with its terms, and (iii) the time this Agreement is terminated upon the mutual
written agreement of the Company and the Sponsor (the earliest such date under
clause (i), (ii) and (iii) being referred to herein as the “Termination Date”);
provided, that the provisions set forth in Sections 9 through 19 shall survive
the termination of this Agreement; provided further, that no party hereto shall
be relieved from any liability to the other party hereto resulting from a
Willful Breach. For purposes of this Agreement, “Willful Breach” means, with
respect to any agreement, a party’s knowing and intentional material breach of
any of its representations or warranties as set forth in such agreement, or such
party’s material breach of any of its covenants or other agreements set forth in
such agreement, which material breach constitutes, or is a consequence of, a
purposeful act or failure to act by such party with the knowledge that the
taking of such act or failure to take such act would cause a material breach of
such agreement.

 

[The remainder of this page is intentionally left blank.]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  Eagle Equity Partners II, LLC               By: /s/ Eli Baker      Name: Eli
Baker     Title: Managing Member         SKILLZ INC.               By: /s/
Andrew Paradise      Name: Andrew Paradise     Title: CEO

 





 